          Case 1:18-cv-02929-RBW Document 94 Filed 07/21/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )
               Plaintiffs,          )
                                    )
       v.                           )
                                    )                Case No. 18-cv-2929 (RBW)
XAVIER BECERRA, in his official     )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

                       NOTICE OF SUPPLEMENTAL AUTHORITY

         At the Court’s suggestion, the Secretary of Health and Human Services hereby provides

notice of additional authority relevant to the question of whether any potential class should be

defined to include individuals without viable claims. The Secretary’s principal authorities on this

issue are Pavano v. Shalala, 95 F.3d 147 (2d Cir. 1996); Medellin v. Shalala, 23 F.3d 199 (8th Cir.

1994); and Johnson v. Shalala, 2 F.3d 918 (9th Cir. 1993), which are discussed on pages 27 through

30 of his opposition brief, ECF No. 84, as well as the district court cases cited in notes 10 and 11

therein. The Secretary respectfully brings the following additional cases to the attention of the

Court.

         In Wetzel v. Liberty Mutual Insurance Company, the Third Circuit reviewed a district

court’s class certification order in an employment discrimination case. 508 F.2d 239 (3d Cir.

1975). Liberty Mutual challenged the district court’s conclusion that the numerosity requirement

of Rule 23(a)(1) had been satisfied, arguing “that employees whose claims are time barred by the

statute of limitations . . . should be excluded from the class.” Id. at 246. The Third Circuit

“agree[d] with Liberty Mutual that such individuals should have been excluded,” id., but found

the class sufficiently numerous after excluding them.


                                                 1
          Case 1:18-cv-02929-RBW Document 94 Filed 07/21/21 Page 2 of 4




        In National Association of Government Employees v. City Public Service Board of San

Antonio, Texas, the Fifth Circuit reviewed a district court’s denial of class certification, which

adopted a magistrate judge’s findings and recommendations. 40 F.3d 698 (5th Cir. 1994). “The

district court denied class certification . . . on the ground that the putative class did not satisfy the

numerosity requirement of Rule 23(a)(1).” Id. at 715 (footnote omitted). “The magistrate judge

found only eleven putative class members who complained of events occurring within the two-

year statute of limitations . . . .” Id. On appeal, the Fifth Circuit held as follows:

            Putative class members whose grievances are barred by the statute of
            limitations or who cannot allege specific instances of discrimination within
            the relevant time frame cannot be counted toward computation of the class.
            Because only eleven putative class members could complain of probative
            events within the statute of limitations, the district court correctly denied
            class certification.

Id. at 716 (footnote omitted).

        In Guy v. Lexington-Fayette Urban County Government, the Sixth Circuit reviewed a

district court’s denial of class certification in a civil rights case. 488 Fed. App’x 9 (6th Cir. 2012).

“[T]he district court found that plaintiffs lacked the requisite numerosity because only four class

members’ claims were not time-barred with regard to [the county government], and only three

were not time-barred with regard to the individual defendants.” Id. at 22. In an unpublished

opinion, the Sixth Circuit held “that the district court did not abuse its discretion in finding that

plaintiffs’ putative class failed on numerosity grounds.” Id.

        In Doe v. Chao, the Fourth Circuit affirmed a district court’s denial of class certification

for lack of the typicality required by Rule 23(a)(3). 306 F.3d 170 (4th Cir. 2002). After a

discussion of matters not relevant here, the court concluded its analysis as follows:

            Additionally, the Government correctly notes that the proposed class was
            drafted without regard to the two-year statute of limitations for Privacy Act
            claims, so that the overwhelming majority of claims included in the



                                                   2
             Case 1:18-cv-02929-RBW Document 94 Filed 07/21/21 Page 3 of 4




              proposed class may be time-barred. This, too, undermines typicality
              because the claims of the named representatives would differ from those of
              unnamed class members with potentially time-barred claims. Accordingly,
              the district court did not abuse its discretion in declining to certify the
              proposed class.

Id. at 184 (citations omitted).

        In International Union v. Clark, a court in this district declined to certify a class bringing

claims under Section 501 of the Rehabilitation Act, which requires exhaustion of administrative

remedies. 2006 WL 2687005 (D.D.C. Sept. 12, 2006). The court concluded that plaintiffs had not

demonstrated numerosity, as required by Rule 23(a)(1). The Court began its analysis as follows:

              There are currently fifty-four Plaintiffs in this case; as noted above,
              however, only four are eligible for inclusion in the proposed class. While
              the parties agree that there are between 200 and 300 [Court Security
              Officers] who were disqualified pursuant to the modified medical fitness for
              duty standards, only those individuals who have timely exhausted their
              remedies at the administrative agency level can maintain Section 501 claims
              . . . and thus can be included in the class.

Id. at *5.

        Finally, in Molock v. Whole Foods Market Group, Inc., the D.C. Circuit heard an

interlocutory appeal from a denial of a motion to dismiss some putative class members under Rule

12, for lack of personal jurisdiction. 952 F.3d 293 (D.C. Cir. 2020). The Molock court explained

that “[i]t is class certification that brings unnamed class members into the action and triggers due

process limitations on a court’s exercise of personal jurisdiction over their claims.” Id. at 298.

“Any decision purporting to dismiss putative class members before that point would be purely

advisory.” Id. The Molock court emphasized that Whole Foods was “moving to dismiss the

nonresident putative class members’ claims for lack of personal jurisdiction, not . . . challenging

the [named plaintiffs’] right to represent those claims consistent with Federal Rule of Civil

Procedure 23; indeed, Whole Foods’ motion to dismiss never even cites Rule 23.” Id. at 300.




                                                   3
        Case 1:18-cv-02929-RBW Document 94 Filed 07/21/21 Page 4 of 4




Dated: July 21, 2021                      Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          MICHELLE BENNETT
                                          Assistant Director, Federal Programs Branch

                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendant




                                      4
